Citation Nr: 0727114	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals from a total gastrectomy.

2.  Entitlement to an initial compensable disability rating, 
prior to March 29, 2006, and thereafter to a disability 
rating in excess of 10 percent for right knee osteoarthritis.

3.  Entitlement to a compensable disability rating, prior to 
March 29, 2006, and thereafter to a disability rating in 
excess of 40 percent for lumbar spine osteoarthritis.

4.  Entitlement to an effective date prior to July 26, 2002, 
for payment of additional benefits for dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

In January 2003, the RO held that service connection was 
warranted for right knee osteoarthritis and assigned a 
noncompensable evaluation.  At that time, the RO also 
continued the previously assigned noncompensable evaluation 
for the veteran's lumbar spine disability and the 20 percent 
rating for the veteran's residuals from a total gastrectomy.  
In June 2006, the RO held that the veteran's lumbar spine 
osteoarthritis warranted a 40 percent disability rating and 
his right knee osteoarthritis warranted a 10 percent 
disability rating, effective March 29, 2006.

In April 2007, the veteran testified before the undersigned 
Veterans Law judge during a hearing at the RO.

The issue of entitlement to a compensable disability rating, 
prior to March 29, 2006, and thereafter to a disability 
rating in excess of 40 percent for lumbar spine 
osteoarthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals from a total gastrectomy include 
circulatory symptoms after meals, diarrhea, bloating, pain, 
early satiety, nausea, heartburn, frequent bowel movements, 
laryngopharyngeal reflux, flatulence dysphasia, and 
odynophagia.

2.  Throughout the pendency of this appeal, the veteran's 
right knee osteoarthritis has been characterized by objective 
evidence of degenerative arthritis and minor limitation of 
flexion.  There is no evidence of instability, ankylosis, 
subluxation, locking, joint effusion or crepitus.

3.  In a May 1991 rating decision, the RO awarded service 
connection for a splenectomy due to malignant diffuse 
histiocytic lymphoma of stomach; residuals from a total 
gastrectomy due to diffuse histiocytic lymphoma of the 
stomach; left knee degenerative changes; chronic mechanical 
low back pain; and chronic right shoulder pain with sclerotic 
change to greater tuberosity on x-ray.  His combined 
disability rating was 40 percent, effective December 1, 1990.

4.  In a letter dated June 25, 1991, the RO advised the 
veteran of his award and informed him that if he had 
dependents, he needed to complete a VA Form 21-686c for 
Declaration of Status of Dependents.  The veteran did not 
respond to the June 1991 letter.

5.  The current claim on appeal was received on July 26, 
2002.  The matter was adjudicated in January 2003 and the 
veteran was informed of the rating decision by means of a 
letter dated January 18, 2003.

6.  Within a year of the January 2003 rating decision, the 
veteran submitted a VA Form 21-686c for Declaration of Status 
of Dependents in March 2003.  A copy of his marriage 
certificate and his son's birth certificate are also of 
record.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for 
residuals from a total gastrectomy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.111, 
4.112, 4.114 Diagnostic Codes 7308 (2006).

2.  The criteria for a disability rating of 10 percent, but 
no higher, prior to March 26, 2006, for right knee 
osteoarthritis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for right knee osteoarthritis have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5257, 5260, 
5261 (2006).

4.  The criteria for entitlement to an effective date prior 
to July 26, 2002, for payment of additional benefits for 
dependents have not been met.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 2002);  38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 
3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2002, January 2006, and March 2006 
letters, with respect to the claims of entitlement to service 
connection, increased disability ratings, and effective 
dates. 

With respect to the veteran's claim of entitlement to an 
effective date prior to July 26, 2002, for payment of 
additional benefits for dependents, this matter involves the 
application of law to undisputed facts-such as the date when 
information, which was needed to award additional 
compensation for the veteran's spouse and son was received by 
the RO.  Collecting additional evidence would not be 
productive or helpful to the veteran's appeal.  See Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, VCAA 
requirements are satisfied in this regard.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 426, 429- 30 (1994) (where the operation of law 
is dispositive, the appeal must be terminated because there 
is no entitlement under the law to the benefit sought.)

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2002, January 2006, and March 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to an initial disability rating in excess of 
10 percent for a right knee osteoarthritis, and entitlement 
to an effective date prior to July 26, 2002, for payment of 
additional benefits for dependents, any potentially contested 
issue regarding a downstream element is rendered moot.  
Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, veteran received notice in August 2002 prior to the 
adjudication of the matter in January 2003.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the August 2002, January 2006, and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from John 
Lynch, M.D. and United Regional Health Care System, and VA 
examination reports dated in October 2002 and March 2006.  
Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the March 
2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Residuals from a Total Gastrectomy 
The veteran alleges entitlement to a disability rating in 
excess of 20 percent for his post-gastrectomy syndrome.  He 
has testified that he is entitled to an increased rating 
because he cannot drink water after eating and he experiences 
gastroesophageal reflux.

The veteran's post gastrectomy syndrome has been rated under 
Diagnostic Code 7308.  A 20 percent evaluation is warranted 
for mild symptoms with infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations.  38 C.F.R. § 4.114, DC 7308.  
A 40 percent evaluation is warranted for moderate impairment; 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals, but 
with diarrhea and weight loss.  Id.  A 60 percent evaluation 
is warranted for severe impairment, associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  Id.

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the VA rating schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Upon review of the medical evidence of record, the Board 
finds that the veteran's residuals of a total gastrectomy 
approximate the criteria for a 40 percent disability rating.  
The medical evidence of record includes two VA examinations 
and the veteran's VA outpatient treatment records.

VA treatment records have documented that the veteran 
experiences intermittent abdominal pain, flatulence, and 
laryngopharyngeal reflux, which causes him to lose his voice 
periodically and chronic throat clearing, as residuals of his 
total gastrectomy.  The October 2002 VA examiner noted that 
the veteran experiences bowel movements two to three times a 
day and incapacitating flare-ups of abdominal pain twice a 
week.  

In November 2003, the veteran's weight was stable and he was 
not experiencing abdominal pain; however, he had frequent 
watery stools.  In December 2003, his VA treatment provider 
indicated there was no dumping syndrome.  In January 2004, 
his gastrointestinal symptoms included heartburn and post-
prandial epigastric pain.  At that time, the veteran had a 
six month history of diarrhea.  He was experiencing four to 
five bowel movements a day, urgency, and cramping.  In April 
2004, he was experiencing sharp pain, nausea, heartburn, acid 
reflux with dysphasia, and odynophagia.  He also experienced 
bright red blood per rectum with some meals.  The examiner 
indicated that he had a history of chronic large volume loose 
stools since 1981, three to five times a day.  After eating 
he experienced oily rim and floating, which did not improve 
if he did not eat.  There was no evidence of mucus, weight 
loss, bloating, or abdominal pain.

Upon VA examination in March 2006, he was experiencing 
gnawing/burning pain, several times a week after eating; post 
prandial symptoms of bloating and pain; and early satiety.  
He did not experience periods of incapacitation due to 
stomach or duodenal disease; episodes  of abdominal colic, 
nausea, vomiting, or abdominal distention; or hematesis or 
melena.  There was no evidence of significant weight loss, 
malnutrition, or anemia.  

In examining the evidence in this case, the Board concludes 
that the findings approximate the criteria for the assignment 
of a 40 percent disability rating under Diagnostic Code 7308.  
See 38 C.F.R. § 4.7.  Although the veteran does not have 
weight loss, the VA outpatient reports and examination 
reports have documented a history of frequent loose stools, 
diarrhea, and circulatory disturbances after meals.  
Additionally, his post-gastrectomy residuals also include 
bloating, pain, early satiety, nausea, heartburn, frequent 
bowel movements, laryngopharyngeal reflux, flatulence 
dysphasia, and odynophagia.  Therefore, the severity of his 
overall disability warrants a 40 percent rating.  See 38 
C.F.R. § 4.114.

Noting that the veteran's disability approximates, but does 
not fully meet, the criteria for a 40 percent rating 
Diagnostic Code 7308, the Board also points out that the 
criteria for a 60 percent rating are neither approximated nor 
met.  As noted above, a 60 percent rating is warranted for 
severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  The evidence shows that the veteran experiences some 
nausea, however, there is no evidence of any dumping 
syndrome.  Additionally, the medical evidence of record does 
not demonstrate that the veteran has suffered from any 
hypoglycemic symptoms, weight loss, malnutrition, or anemia. 

In conclusion, the Board finds that the currently assigned 
evaluation of 40 percent for the veteran's residuals from a 
total gastrectomy properly reflects the veteran's disability 
picture throughout the pendency of this appeal.

Right Knee
The veteran's right knee osteoarthritis has been rated as 
noncompensable, prior to March 29, 2006, and thereafter as 10 
percent disabling pursuant to Diagnostic Codes 5003 for 
arthritis with limitation of flexion.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.

VA General Counsel has also held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2005 (September 17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.

Under Code 5010, arthritis due to trauma, substantiated by X- 
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5010, (2006).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved (DC 5260 and 
5261).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In 
the absence of limitation of motion, and when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent disability rating will be 
assigned.  Id.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2006).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

As an initial matter, the Board finds that prior to March 29, 
2006, the veteran's right knee osteoarthritis warrants a 10 
percent disability rating under Diagnostic Code 5010 for 
arthritis of a major joint.  The October 2002 VA examination 
documented slight limitation of flexion to 130 degrees and 
there was x-ray evidence of mild osteoarthritis.  Pain caused 
mild functional impairment.

The Board will now address whether the veteran is entitled to 
a disability rating in excess of 10 percent throughout the 
pendency of this appeal.  With respect to Diagnostic Code 
5010, a 20 percent disability rating is not warranted because 
the medical evidence of record does not reveal x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

In an effort to determine whether a higher evaluation may be 
assigned to the veteran's service-connected right knee 
osteoarthritis, the Board also considered rating criteria 
based on limitation of motion and knee disabilities found in 
Diagnostic Codes 5260 and 5261, also under 38 C.F.R. § 4.71.  
The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Unfortunately, the evidence does 
not support the assignment of a rating in excess of 10 
percent based on limited and painful motion.

Throughout the pendency of this appeal, the veteran was 
afforded two VA examinations.  In October 2002, range of 
motion of the right knee was from 0 to 130 degrees.  In March 
2006, active range of motion was from 0 to 100 degrees, with 
pain beginning at 95 degrees.  Passive range of motion was 
from 0 to 110 degrees, with pain beginning at 100 degrees.  
There was additional loss of range of motion on repetitive 
use, wherein range of motion was limited to 95 degrees due to 
pain.  Based on such evidence, the Board finds that, at 
worst, the veteran's right knee flexion was limited to 95 
degrees.  This is still considerably greater than the 
criteria necessary for a compensable rating.  Thus, the 
veteran is not entitled to an increased based upon limitation 
of flexion or to a separate rating due to loss of extension 
of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 
5261.  

Although the veteran has submitted complaints of giving away 
and locking of the right knee, his right knee disability does 
not warrant a separate disability rating under the provisions 
of Diagnostic Code 5257 pertaining to other impairment of the 
knee because none of the examinations noted any subluxation 
or lateral instability.  The October 2002 VA examination 
revealed no evidence of effusion or laxity, and McMurray 
testing was negative.  Upon VA examination in March 2006 
there was no evidence of crepitation, clicks or snaps, 
grinding, instability, or patellar or meniscus abnormality.

In conclusion, the Board finds that the currently assigned 
evaluation of 10 percent for the veteran's right knee 
osteoarthritis properly reflects the veteran's disability 
picture throughout the pendency of this appeal.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right knee 
disability.   There is no indication that his knee 
disability, in and of itself, is productive of marked 
interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disabilities are unusual or exceptional.  Thus, referral 
for consideration of extraschedular rating is not warranted.

Effective Date
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim must identify the benefit sought.  VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  All claims for benefits filed with VA, either 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  The effective date of the 
award of any benefit or increase by reason of marriage or the 
birth/adoption of a child shall be the date of that event if 
proof is received by the Secretary within a year from the 
date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following:  (1) 
claim date; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the veteran's 
award. 38 C.F.R. § 3.401(b).  The "date of claim" for 
additional compensation for dependents is the date of the 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1).

Regarding the four possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received by the RO 
was March 7, 2003, and on this VA Form 21-686c he provided 
his wife's social security number.  38 C.F.R. § 
3.401(b)(1)(ii).  The dates that dependency arose were 
October, [redacted] 1973, and September [redacted], 1974, i.e., the date that 
the veteran married his spouse and his son was born, 
respectively.  38 C.F.R. § 3.401(b)(2).  The effective date 
when the veteran's combined rating was increased to at least 
30 percent was December 1, 1990.  38 C.F.R. § 3.401(b)(3).  
Finally, pursuant to 38 C.F.R. § 3.31, the date of the 
veteran's award for additional compensation for his wife and 
son as dependents was July 26, 2002. 38 C.F.R. § 3.401(b)(4).  
As the law instructs that the effective date for additional 
compensation for dependents is the latest of the four 
aforementioned dates, the correct effective date for the 
additional award is July 26, 2002.

The veteran argues that the should be entitled to additional 
compensation for his dependents, effective from his original 
award of service-connected disabilities.  The veteran was 
discharged from service in November 1990.  By means of a May 
1991 rating decision he was awarded service connection for 
splenectomy due to malignant diffuse histiocytic lymphoma of 
stomach; residuals from a total gastrectomy due to diffuse 
histiocytic lymphoma of the stomach; left knee degenerative 
changes; chronic mechanical low back pain; and chronic right 
shoulder pain with sclerotic change to greater tuberosity on 
x-ray.  His combined disability rating was 40 percent, 
effective December 1, 1990.  

The veteran was informed of May 1991 rating decision by means 
of a letter dated June 25, 1991.  In that letter the veteran 
was notified that if he wished to claim dependents, he would 
have to submit the attached VA Form 21-686c, a certified copy 
of his marriage license, a certified copy of his child's 
birth certificate, and the Social Security number for the 
dependents.  The veteran did not respond to the June 1991 
letter.  On July 23, 1991, the veteran contacted the VA to 
inform them that he had moved to England.  

The veteran alleges that because of his move to England he 
never received the June 25, 1991, letter requesting 
additional information about his dependents.  The Board 
finds, however, that the veteran's mere assertion that he did 
not receive the VA Form 21-686c for Declaration of Status of 
Dependents is not sufficient to rebut the presumption of 
regularity in the administrative process.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (VA need only mail notice to the last 
address of record for the presumption to attach).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman 
v. West, 12 Vet. App. 307, 310 (1999).

The record demonstrates that an appropriate notification 
letter was sent to the veteran at his last known address of 
record in June 1991.  Although the veteran has testified that 
he moved to England on April 1, 1991, the letter was not 
returned by the U.S. Postal Service.  Moreover, the veteran 
did not inform the RO of his change of address until July 23, 
1991.  Thus, the Board is satisfied that the veteran was 
properly and promptly notified of the disposition of the May 
1991 rating decision, and the need to submit a VA Form 21-
686c no later than a year from the date of the letter.  
Accordingly, because the veteran did not provide the 
information regarding his dependents within one year of the 
June 1991 notification letter, the RO could not award 
additional benefits based on the effective date of the 
combined 40 percent disability rating of December 1, 1990.  
38 C.F.R. § 3.401(b)(3).

The current claim on appeal was received on July 26, 2002.  
In January 2003, the RO held that service connection was 
warranted for type II diabetes mellitus, tinnitus, left ear 
hearing loss right knee osteoarthritis.  The RO increased the 
veteran's right shoulder disability and left knee disability 
ratings to 20 percent and held that special monthly 
compensation based on housebound criteria was warranted from 
November 29, 1995, to December 1, 1996.  Entitlement to 
special monthly compensation based on aid and attendance was 
denied as well as entitlement to service connection for right 
ear hearing loss.  The RO continued the previously assigned 
20 percent rating for the veteran's residuals of a total 
gastrectomy, noncompensable rating assigned to his lumbar 
spine disability, and the 30 percent assigned for the 
veteran's splenectomy.  The veteran was informed of the 
rating decision by means of a letter dated January 18, 2003.  
At that time, the veteran was informed that he was being paid 
as a single veteran with no dependents.  In March 2003, the 
veteran's certificate of marriage was received.  He was 
married on October [redacted], 1973.  The Board also received the 
veteran's VA Form 686c Declaration of Status of Dependents.  
In November 2003, the veteran submitted his notice of 
disagreement with regards to his status as a single veteran 
with no dependant.  In connection with his claim, he also 
submitted the his son's certificate of birth in England, on 
September [redacted], 1974.  In light of the veteran's evidence 
regarding his dependents, the RO held that additional 
benefits for dependents was warranted effective July 26, 
2002, the date of claim.

Although in May 1991, the RO granted service connection for 
various disabilities, which resulted in a combined evaluation 
of 40 percent effective December 1, 1990, which enabled him 
to meet the eligibility requirements for an increase in 
disability compensation for dependents, his failure to 
provide specific information about his spouse and son until 
2003, resulted in the current effective date of July 26, 
2002.  Accordingly, for the reasons and bases discussed 
above, the veteran's appeal must be denied on the basis of 
lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Entitlement to a disability rating of 40 percent, but no 
higher, for residuals of a total gastrectomy is granted.

Entitlement to an initial disability rating of 10 percent, 
prior to March 29, 2006, for right knee osteoarthritis is 
granted.

Entitlement to an initial disability rating in excess of 10 
percent for right knee osteoarthritis is denied.

Entitlement to an effective date prior to July 26, 2002, for 
payment of additional benefits for dependents is denied.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to claim of entitlement to an increased 
rating for his lumbar spine disability.  The veteran alleges 
entitlement to a compensable disability rating, prior to 
March 29, 2006, and thereafter to a disability rating in 
excess of 40 percent for lumbar spine osteoarthritis.

The Board acknowledges that the veteran was afforded VA 
examinations in October 2002 and March 2006.  In October 
2002, the veteran was experiencing on and off burning type 
pain, once or twice a month.  There was no evidence of 
deformity, deviation, or inflammation of the lumbar spine.  
His posture and gait was within normal limits.  There as 
tenderness to the left paraspinal muscle on palpation.  Range 
of motion was within normal limits.  Negative straight leg 
raise test bilaterally.  The veteran was unable to walk on 
his heel due to right heel pain.  He was able to walk on his 
toes, without any complications.  He was diagnosed as having 
chronic lumbar spine strain with pain that causes mild 
functional impairment. 

Upon VA examination in March 2006, there was evidence of mild 
fatigue, weakness, muscle spasm, and moderate radiating pain 
in the legs.  There was no evidence of ankylosis, tenderness, 
atrophy, or weakness.  Although the examiner noted pain on 
motion and moderate decreased range of motion of the lumbar 
spine, he did not numerically assess the veteran's limitation 
in range of motion.  Accordingly, the March 2006 VA 
examination is inadequate for rating purposes.  Moreover, the 
veteran testified in April 2007 that his lumbar spine 
disability had worsened.  In light of this, the veteran 
should be afforded an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain complete and 
current VA treatment records as of June 
2006 from the Albuquerque VAMC regarding 
his lumbar spine disability.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected lumbar 
spine disability.  The claims file should 
be made available to the examiner for 
review.  The examiner is requested to 
identify all symptoms that are related to 
the veteran's service-connected 
osteoarthritis of the lumbar spine.  The 
examiner is requested to set forth in 
degrees of excursion any limitation of 
motion of the veteran's low back that is 
related to his service-connected 
disability.  In so doing, the examiner is 
requested to do the following:  (1) express 
an opinion as to whether pain that is 
related to the veteran's lumbar spine 
disability, could significantly limit the 
functional ability of the low back during 
flare-ups or when the low back is used 
repeatedly over a period of time, and 
express these determinations, if feasible, 
in terms of the additional loss of range of 
motion due to pain on use or during flare-
ups; and (2) determine whether as a result 
of the service-connected lumbar spine 
disability, the low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion due 
to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion with 
respect to whether or not these factors 
result in additional loss of range of 
motion, it should be so stated.

The examiner should state whether there are 
any abnormal neurological findings 
pertaining to the lumbar spine disability, 
i.e., symptoms reflective of incomplete or 
complete paralysis of the sciatic nerve, 
including any degree of incomplete 
paralysis if demonstrated.

The examiner is also requested to indicate 
whether the lumbar spine disability results 
in incapacitating episodes that are defined 
as a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a physician 
and treatment by a physician.  If 
incapacitating episodes are identified, the 
examiner is requested to indicate the total 
duration of episodes and the frequency of 
episodes.

The examiner is also requested to offer an 
opinion as to whether the veteran's 
service-connected lumbar spine disability, 
causes the veteran to be unable to obtain 
and retain substantially gainful 
employment.

3.   Thereafter, the RO should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
to the veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


